EXHIBIT 10.20.1
April 16, 2008
Mr. David A. Loeser
Interim LLC
4100 Aspen Lane
Westlake, Texas 76262

     
RE:
  Extension of Consulting Agreement

Dear David:
This letter is being sent in reference to the Consulting Agreement dated
July 27, 2007, and effective July 22, 2007, between Interstate Brands
Corporation (“IBC”) and Interim LLC (“Consultant”). As you are aware, the
Consulting Agreement is scheduled to expire on April 21, 2008. While IBC has not
yet finalized its strategy for exiting its pending bankruptcy proceedings, your
continued service is of great importance to the company’s future. Therefore, we
would like to extend the current Consulting Agreement until May 5, 2008. During
the extension, your rate of compensation will remain at $650 per hour (limited
to 60 hours per week with no daily limit) but will not be subject to any
holdback. All holdback amounts earned through April 21, 2008, will be paid to
you upon receipt of your invoice for services through that date. All other terms
and conditions under the Consulting Agreement shall remain in full force and
effect during the extension.
If you are in agreement to extend the Consulting Agreement, please sign below
and return a copy of this letter to me for our files. IBC has benefited greatly
from your expertise during your engagement and we are looking forward to our
continued relationship.
Sincerely,
/s/ Craig D. Jung
Craig D. Jung
Chief Executive Officer
Agreed and Accepted:
INTIERIM LLC

                     
By:
   /s/ David A. Loeser
 
      Date:   4/21/08
 
    Name: David A. Loeser                

 